Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 1 of 38

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     

 

 

Full Name of Plaintiff Inmate Number

Civil No.
(to be filled in by the Clerk’s Office)

  

ef £) Demand for Jury Trial
Name of Defendant 1 3 (__) No Jury Trial Demand

 

   
   

 

 

Name of Defendant 2

 
 
    
 
 
 
 

FI
SCRA ON
JUN 44 2094

 

Name of Defendant 3

  

sy.

 

 

Name of Defendant 4

eS le &

Name of Defendant 5

(Print the names of all defendants. If the names of all

 
   

defendants do not fit in this space, you may attach

additional pages. Do not include addresses in this

section).

I. NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.

Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

 

Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants)

Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

 
IE.

 

Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 2 of 38

ADDRESSES AND INFORMATION
A. PLAINTIFF

 

 

Name (Last, First, MI)

 

Inmate Number

   

 

 

 

 

 

 

City, County, State, Zip Code

Indicate whether you are a prisoner or other confined person as follows:
Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect.information is provided, it could result in the delay or prevention of service of the
complaint.

-

b

Defendant | e

oF

 

 

   

Name (Last, First)

 

Current Job. Title

 

 

 
 

Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 3 of 38

Defendant 2: c

 

Name (Last, First)

 

 

 

Current Work Address,

 

 

City, County, State, Zip Code

Defendant 3:

       

Name (Last, First) |

 

 

 

   
  

Current Job Title

 

 

Current Work Address

 

   

 

City, County, State, Zip Code

Defendant 4:

 
 
 
 
 
   

 

Name (Last, First)

 

Current Job Title

 

Current Work Address
4 a ee - Ee

   

 

 

City, County, State, Zip Code

Defendant 5:

    
  

 

 

Name (Last, First)

 

Current Job Title .

 

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 4 of 38

 
 

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 6 of 38

TEE. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

        

A. Describe where and when the events giving rise to your claim(s) arose. .

    

 

 

 

 

 

 

C. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 7 of 38

IV. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what -
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vv. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described

 

 

 

VEL RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

  

 

 

 

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 8 of 38

Vil. SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

 

 

 

 
21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 9 of 38

Case 3

erage:

eqare

eee

 

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 10 of 38

 

eee

 

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 11 of 38

 
iled 06/14/21 Page 12 of 38

21-cv-01038-MEM-DB Document1 F

Case 3

 
eaten,

Stine

21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 13 of 38

Case 3

 
21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 14 of 38

Case 3

Sema.

UM

 

 
 

 

21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 15 of 38

=

se 3
21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 16 of 38

Case 3

 

 
21-cv-01038-MEM-DB Document1 F

Case 3

led 06/14/21 Page 17 of 38

        

Sela aR ae

 

 

SORA

 
iled 06/14/21 Page 18 of 38

21-cv-01038-MEM-DB Document1 F

Case 3

 

 
led 06/14/21 Page 19 of 38

21-cv-01038-MEM-DB Document1 F

Case 3

eA

 
led 06/14/21 Page 20 of 38

21-cv-01038-MEM-DB Document1 F

Case 3

 

“Tia
cs

Hes.

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 21 of 38

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 22 of 38

 

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 23 of 38

 
led 06/14/21 Page 24 of 38

21-cv-01038-MEM-DB Document1 F

Case 3

awe,

 
led 06/14/21 Page 25 of 38

21-cv-01038-MEM-DB Document1 F

Case 3

fay

“2.,

 

 
led 06/14/21 Page 26 of 38

21-cv-01038-MEM-DB Document1 F

Case 3

        
        

 

“Reg,

eRe,

 

Sage

REE.

        

i
3
%
=
a

 
led 06/14/21 Page 27 of 38

21-cv-01038-MEM-DB Document1 F

Case 3

 

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 28 of 38

 
led 06/14/21 Page 29 of 38

DB Document1 F

21-cv-01038-MEM-

Case 3

 

 

%

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 30 of 38

 
iled 06/14/21 Page 31 of 38

-DB Documenti F

01038-MEM

- CV-

21

Case 3

aR.

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 32 of 38

 
led 06/14/21 Page 33 of 38

21-cv-01038-MEM-DB Document1 F

Case 3

 

*

 

 
21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 34 of 38

Case 3

 
21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 35 of 38

Case 3

és ee

SoC

    
           

   

+ 2S

 

 

   
21-cv-01038-MEM-DB Document1 F

Case 3

 

led 06/14/21 Page 36 of 38

               

aeoaitizien

paki

 

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 37 of 38

 
Case 3:21-cv-01038-MEM-DB Document1 Filed 06/14/21 Page 38 of 38

 
